             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

BETTYE BEDWELL,
CHAPTER 7 TRUSTEE OF
THE BANKRUPTCY ESTATE OF ARTHUR LEVY                                      PLAINTIFF

VS.                                 CASE NO. 2:18-CV-108-DPM

G. ADAM COSSEY; HUDSON, POTTS &
BERNSTEIN, LLP, AND JOHN DOES 1-10                                     DEFENDANTS

                             AGREED PROTECTIVE ORDER

        The plaintiff, defendants, and deponents Brandon Stelly and Angela Daigle,

through their respective counsel, agree to protect the confidentiality of certain

information (including deposition testimony) and documents (including documents

stored in any electronic format) that may be discovered or offered into evidence. The

parties agree that the confidentiality of such information and documents shall be

preserved under the terms of this Protective Order.

        1.       Plaintiff has requested the production of documents related to

Schumacher Clinical Partners as stated in the deposition subpoenas against Mr.

Stelly and Ms. Daigle, dated June 15, 2020. It is agreed that this material requested

by plaintiff is confidential, and such information shall be preserved under the terms

of this Protective Order.

        2.       It is agreed that the documents produced in response to the deposition

subpoenas against Mr. Stelly and Ms. Daigle shall be disclosed only to the following

individuals, each of whom shall be required to read this Protective Order and agree

to abide by its terms before being given any of the information:


                                         Page 1 of 6
2157450-vl
             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 2 of 6



        a.       Counsel for plaintiff and counsel for defendants who are actively

                 engaged in the conduct of this litigation and to their staffs to the extent

                 reasonably necessary to render professional services in the litigation;

        b.       The parties to the litigation, including their employees, employers and

                 experts;

        c.       Deponents and trial and hearing witnesses;

        d.       Court personnel, any mediator involved in this action, and employees of

                 any such mediator; and

        e.       Any other individuals included by order of the Court.

The documents produced in response to the deposition subpoenas against Mr. Stelly

and Ms. Daigle to which this Protective Order is applicable shall be stamped

"CONFIDENTIAL."

        3.       The inadvertent production, without designation as confidential, of

information or a document intended to be designated or that should have been

designated as being confidential shall not waive the right to so designate such

document or information. Any information or documentation that is inadvertently

not designated as being confidential when produced shall be, upon written request of

the producing party, thereafter treated as being designated as confidential under this

Protective Order.

        4.       The depositions of Brandon Stelly and Angela Daigle shall be considered

confidential and shall be governed by this Protective Order.




                                          Page 2 of 6
2157450-vl
             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 3 of 6



        5.       A lawyer who wishes to challenge the "CONFIDENTIAL" designation

made by the producing party of any materials must first attempt in good faith to

confer with lawyers for the producing party in an effort to resolve the issue amicably.

If agreement cannot be reached, the Parties shall follow the Court's discovery dispute

procedure, which has been set forth in the Fourth Amended Final Scheduling Order.

(Doc. 75 at pg. 2). Materials designated as "CONFIDENTIAL" will continue to be

treated as such and subject to the provisions of this Protective Order pending

determination by the Court of the merits of any such challenge.

        6.       Subject to the Federal Rules of Evidence, any confidential information

or documents may be offered in evidence at trial or any Court hearing. Any party

may move the Court to prevent unnecessary disclosure of confidential information

and documents.

        7.       Any material submitted to or filed with the Court which contains

information covered by this Protective Order shall be filed under seal, in a sealed

envelope marked to indicate that the enclosed material is confidential and is to be

made available only to the presiding judge and the judge's staff unless and until the

Court orders otherwise. The parties or deponents may agree subsequently to exclude

any information or documents from coverage under this Protective Order and, upon

motion of a party or upon the Court's own motion, the Court may exclude any

information or documents from coverage under this Protective Order. Nothing in this

Protective Order shall restrict any use by a producing party of its own confidential

information or documents.



                                         Page 3 of 6
2157450-vl
             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 4 of 6



        8.       No lawyer for a party may comment in the presence of the jury on the

reasons or motivation for designating materials as "CONFIDENTIAL" without first

having obtained permission from the Court to do so.

        9.       The information and documentation covered under this Protective Order

shall be used only for purposes of this lawsuit. No individual shall disclose any of the

documents or information to any other individual, directly or indirectly, except as

authorized by this Protective Order. No individual shall use any of the information

or documentation to the detriment of the producing party or for any other business

or financial benefit of the individual.

        10.      In the event of a disclosure in violation of this Protective Order (whether

intentional or unintentional), the disclosing party shall immediately notify the

opposing party or party producing the material of the disclosure and take immediate

action to prevent further disclosure.        In the event either party is subpoenaed or

otherwise required by legal process to disclose the information, it shall immediately

notify the opposing party and provide it with an opportunity to object before any

disclosure is made.

        11.      Information designated as "Confidential" must not be filed on the public

docket. If practicable, it should be redacted. Fed. R. Civ. P. 5.2. If an entire page

contains information designated as "Confidential," substituting a page marked

"Redacted" is an acceptable redaction method. If redaction is impracticable, a party

must move for permission to file any information designated as "Confidential" and a

related motion, brief, or paper, containing that material under seal. The moving party



                                          Page 4 of 6
2157450-vl
             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 5 of 6



must justify sealing with specifics and solid reasons, including an explanation about

why redaction cannot be done.

         12.     This Order shall remain in effect for one year after this case ends,

including any appeal. Thereafter, the obligations imposed shall continue, but shall be

solely a matter of contract between the parties. Upon termination of this case, the

parties shall return to their respective counsel all confidential documents, material,

and deposition transcripts and all copies of same, or shall certify the destruction

thereof. Counsel for the parties shall be permitted to retain confidential information

in their files, subject to the terms of this Order.


IT IS SO ORDERED this         17-ft-.. day of_--iM
                                                 '-f-----,,/"C-~ - - - - - ' '   2020.




                                    FEDERAL JUDGE


AGREED AS TO FORM AND CONTENT:




David P. Glover (99148)
Glenn S. Ritter (2011146)
WRIGHT, LINDSEY & JENNINGS LLP
200 West Capitol Avenue, Suite 2300
Little Rock, Arkansas 72201-3699
(501) 371-0808
FAX: (501) 376-9442
Attorneys for Schumacher Clinical Partners,
Brandon Stelly, and Angela Daigle


                                          Page 5 of 6
2157450-vl
             Case 2:18-cv-00108-DPM Document 87 Filed 07/17/20 Page 6 of 6




s I Vicki Gilliam

Vicki Gilliam
THE GILLIAM FIRM, PLLC
P.O. Box 1303
Clinton, MS 39060
gilliam@gilliamfirm.com

       -AND-
John Ogles
OGLES LAW FIRM, P.A.
200 S. Jeff Davis
P.O. Box 891
Jacksonville, AR 72078
iogles@aol.com
Attorneys for Plaintiff

s I Edwin Lowther, Jr.

Edwin Lowther, Jr.
Kristen S. Moyers
Quinten J. Whiteside
WRIGHT, LINDSEY & JENNINGS, LLP
200 West Capitol Avenue, Suite 2300
Little Rock, AR 72201
Attorneys for Defendants




                                       Page 6 of 6
2157450-vl
